Case 2:19-cv-12125-GCS-RSW ECF No. 13 filed 11/14/19                     PageID.39      Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                       (DETROIT)

     MUSTAPHA MISSILMANI                           )   CASE NO.: 19-12125
                                                   )
                     Plaintiff,                    )   JUDGE: HON. GEORGE CARAM STEEH
                                                   )   MAG. R. STEVEN WHALEN
     v.                                            )
                                                   )
  CITI CARDS/CITIBANK                              )   REL. ECF NO. 11
                                                   )
              Defendant.                           )
 __________________________________/                   ___________________________________/

                  CORRECTED RESPONSE TO ORDER TO SHOW CAUSE
                ________________________________________________________


          NOW COMES Plaintiff, Mustapha Missilmani, by and through his undersigned counsel,

who in response to the Court’s Order to Show Cause, ECF No. 11, filed October 29, 2019 wherein

the Court ordered Plaintiff “to show cause in writing the citizenship of Defendant so that this

Court can determine if diversity jurisdiction exists,” respectfully refers the Court to Citibank, N.

A.’s Answer and Affirmative Defenses to Plaintiff’s Complaint, ECF No. 6, filed 09/25/19, wherein

Defendant reflected paragraph 4 of Plaintiff’s Complaint and answered, which claim and answer

are as follows:

          4. Defendant Citi Cards/Citibank is a US corporation which is not a citizen of the State of

Michigan.

          ANSWER: Citibank admits that it is a National Bank organized under the laws of the

United States and is located in Sioux Falls, South Dakota; Citibank further admits that it is not a

citizen of the State of Michigan.
Case 2:19-cv-12125-GCS-RSW ECF No. 13 filed 11/14/19                        PageID.40   Page 2 of 2



       In paragraph 3 of Plaintiff’s Complaint, Plaintiff alleged that he is and at all times material

to the case has been a citizen and resident of the United States and Wayne County, Michigan. In

its Answer, Defendant does not controvert this representation of Plaintiff’s citizenship and

residency.

       Accordingly, it is respectfully submitted that the pleadings filed to date in this case satisfy

the jurisdictional requirements for diversity jurisdiction in this Court.


Dated: November 14, 2019                               THE LAW OFFICE OF NORMAN A. ABOOD
                                                       /s/ Norman A. Abood
                                                       Norman A. Abood, Esq. (0029004)
                                                       101 Broadcast Building
                                                       136 N. Huron St.
                                                       Toledo, Ohio 43604-1139
                                                       Phone: 419.724-3700
                                                       Fax:    419.724-3701
                                                       E-mail: norman@nabood.com
                                                       Attorney for Plaintiff


                                     CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing Response to Order to Show Cause was
filed through the Court’s electronic filing system (“ECF”) which gives electronic notice to all
parties of record on this 14th day of November 2019.

                                                       The Law Office of Norman A. Abood
                                                       /s/ Norman A. Abood
                                                        Norman A. Abood
                                                       Attorney for Plaintiff
